                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:20-cv-273-RJC-DSC

SHANNON STURGIS,                               )
                                               )
              Plaintiff,                       )
                                               )
               v.                              )
                                               )                ORDER
ANDREW M. SAUL,                                )
                                               )
              Defendant.                       )
                                               )

      THIS MATTER comes before the Court on the Plaintiff’s Motion for Summary

Judgment, (Doc. No. 9); Plaintiff’s Memorandum in Support, (Doc. No. 10);

Defendant’s   Motion       for   Summary   Judgment,   (Doc.   No.   12);   Defendant’s

Memorandum in Support, (Doc. No. 13); Plaintiff’s Response, (Doc. No. 15); and the

Magistrate Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 16),

recommending that this Court grant Plaintiff’s motion and deny Defendant’s motion.

The parties have not filed objections to the M&R and the time for doing so has

expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”


                                           1
28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and

the time for doing so having passed, the parties have waived their right to de novo

review of any issue covered in the M&R.

       Furthermore, the Social Security Act provides that the “findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,


                                           2
shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the Commissioner’s final

decision regarding disability benefits is limited to determining “whether the findings

are supported by substantial evidence and whether the correct law was applied.”

Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). The reviewing court should not

“undertake to re-weigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the Secretary.” Mastro v. Apfel, 270 F.3d 171,

176 (4th Cir. 2001) (quoting Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)).

      This Court has conducted a review of the M&R and other documents of record

and, having done so, hereby finds that the recommendation of the Magistrate Judge

is, in all respects, in accordance with the law and should be approved. Accordingly,

the Court ADOPTS the recommendation of the Magistrate Judge as its own.

IV.   CONCLUSION

      IT IS, THEREFORE, ORDERED that:

      1. The Magistrate Judge’s M&R, (Doc. No. 16), is ADOPTED;

      2. Plaintiff’s Motion for Summary Judgment, (Doc. No. 9), is GRANTED;

      3. Defendant’s Motion for Summary Judgment, (Doc. No. 12), is DENIED;

         and

      4. The Commissioner’s decision is REVERSED, and this matter is

         REMANDED for a new hearing pursuant to Sentence Four of 42 U.S.C. §

         405(g).                     Signed: May 7, 2021




                                           3
